Citation Nr: 1212660
Decision Date: 04/06/12	Archive Date: 05/24/12

DOCKET NO. 08-10 077A	)       DATE 

On appeal from the Department of Veterans Affairs Regional Office in Providence, Rhode Island

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for gastrointestinal disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral shoulder disability.

3. Whether new and material evidence has been received to reopen a claim for service connection for low back disability, with degenerative disc disease.

4. Entitlement to service connection for gastrointestinal disability.

5. Entitlement to service connection for bilateral shoulder disability, to include as secondary to left knee disability.

6. Entitlement to service connection for low back disability, with degenerative disc disease, to include as secondary to left knee disability.
 
7. Entitlement to service connection for neck disability, to include as secondary to low back disability.

8. Entitlement to service connection for prostate disability.

9. Entitlement to service connection for right knee disability, to include as secondary to left knee disability.

10. Entitlement to service connection for bilateral hip disability, to include as secondary to left knee disability.

11. Entitlement to service connection for bilateral ankle disability, to include as secondary to left knee disability.

12. Entitlement to an initial rating in excess of 20 percent for diabetes.

13. Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left knee.

14. Whether the reduction of the disability rating for degenerative joint disease of the left knee from 30 percent to two separate 10 percent ratings for arthritis and mild instability of the left knee, effective May 1, 2008, was proper.

15. Entitlement to a rating in excess of 10 percent for hypertension.

16. Entitlement to a rating in excess of 10 percent for tinnitus.

17. Entitlement to a rating in excess of 10 percent for right (dominant) carpal tunnel syndrome (CTS).

18. Entitlement to a rating in excess of 10 percent for left CTS.

19. Entitlement to a compensable rating for gout.

2

20. Entitlement to a compensable rating for calcification osteoma of the back of the right (dominant) hand.

21. Entitlement to a compensable rating for bilateral hearing loss.

22. Entitlement to eligibility for automobile and adaptive equipment or for adaptive equipment only.

23. Entitlement to an effective date prior to September 7, 1989, for the grant of service connection for CTS of the left and right hands.

REPRESENTATION 

Appellant represented by:   The American Legion

WITNESSES AT HEARING ON APPEAL 

Appellant and his wife

ATTORNEY FOR THE BOARD 

Dan Brook, Counsel

3

INTRODUCTION

The Veteran served on active duty from September 1964 to June 1974.

This appeal to the Board of Veterans' Appeals (Board) arises from multiple rating decisions of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans' Affairs (VA).

In May 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.

The issues of service connection for bilateral shoulder disability and low back disability were adjudicated on a de novo basis by the RO in the May 2010 supplemental statement of the case. However, as these claims have been subject to previous final denials, the Board has recharacterized them as shown above. See 38 U.S.C.A. §§ 5108 and 7104(b), Barnettv. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 (1997). The Board's consideration of the issues in this manner is not prejudicial to the veteran, given the favorable decision below pertaining to the reopening of the claims. Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, in a November 2008 rating decision, the RO "reopened" claims for service connection for bilateral hip disability, bilateral ankle disability, bilateral shoulder disability and neck disability and proceeded to deny each claim on the merits. However, only the bilateral shoulder had been subject to final denial. In this regard, the Veteran filed a June 2008 statement, which the Board construes as a notice of disagreement in response to the earlier June 2008 rating denying original claims for service connection for bilateral hip disability, bilateral ankle disability, and neck disability. Thus, as only the claim for bilateral shoulder disability had been subject to an earlier final denial, the other claims will be considered by the Board on a de novo basis, as reflected on the title page.

4

The issues of entitlement to service connection for gastrointestinal disability, bilateral shoulder disability, low back disability, neck disability, right knee disability, bilateral hip disability, bilateral ankle disability, a rating in excess of 10 percent for hypertension and a compensable rating for bilateral hearing loss, as well as the issue of entitlement to an effective date prior to September 7, 1989, for the grant of service connection for carpal tunnel syndrome of the left and right hands, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The Veteran's claim of service connection for gastrointestinal disability was last denied in a February 1996 Board decision; that determination found that there was no competent evidence establishing a current, chronic gastrointestinal disorder.

2. Evidence received since the February 1996 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, as it tends to indicate that the Veteran has a current diagnosis of irritable bowel syndrome and reiterates that he has had chronic gastrointestinal problems since service.

3. In an unappealed June 1975 rating decision, the RO denied service connection for arthralgia of the right shoulder and shoulder blade, finding that a chronic right shoulder disability was not manifested in service.

4. In an unappealed May 1998 rating decision, the RO denied service connection for chronic left shoulder disability, finding that no chronic residual left shoulder disability had been shown.

5. Evidence received since the June 1975 and May 1998 rating decisions relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims, as it tends to indicate that the Veteran has

5

current bilateral shoulder disability and reiterates that he has had continuity of bilateral shoulder symptomatology since service.

6. The Veteran's claim of service connection for a low back disability was most recently denied by the May 1998 rating decision, which essentially found that the Veteran's congenital spina bifida occulta was not shown to have been aggravated by service and that degenerative disc disease of the spine was not shown to have become manifest in service.

7. Evidence received since the May 1998 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, as it includes additional testimony by the Veteran concerning how he first injured his back in service, testimony by a friend that the Veteran experienced low back problems in service and additional medical evidence clearly showing the presence of current degenerative disc disease of the lumbar spine.

8. During the May 2011 Board hearing, prior to the promulgation of a decision in the appeal, the appellant notified the Board that a withdrawal of his appeals on the issues of entitlement to service connection for prostate disorder, entitlement to a rating in excess of 20 percent for diabetes and entitlement to a rating in excess of 10 percent for tinnitus was desired.

9. The Veteran's left knee disability has been manifested by moderate instability and painful, noncompensable limitation of motion. Severe instability and compensable limitation of extension and flexion have not been shown.


10. From May 1, 2008, the evidence does not show material improvement in the Veteran's left knee disability such that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life; instead, the evidence tends to indicate that the Veteran will eventually need a total knee replacement.

11. The Veteran's service-connected CTS of the upper extremities is manifested primarily by complaints of paresthesias in the hands and difficulty gripping objects

6

for a prolonged period; there is bilateral median nerve impairment confirmed by electrodiagnostic testing, but there is no showing of muscle atrophy, motor deficits, or serious functional impairment attributable to CTS of either upper extremity.

12. The evidence reasonably shows that as a result of the CTS, mild, but not moderate, incomplete paralysis of the median nerve in each upper extremity is present.

13. The Veteran's right hand osteoma is not shown to result in limitation of motion or other functional loss and is not tender to palpation.

14. The Veteran's gout diagnosis is reasonably well-established and he experienced two exacerbations during 2006. During the remainder of the rating period, exacerbations of the disease were not shown. A compensable level of chronic residual disability has not been shown at any time during the rating period.

15. The Veteran is not shown to have loss, or permanent loss of use, of one or both feet or one or both hands; permanent impairment of vision in both eyes; or, ankylosis of one or both knees or one or both hips.

CONCLUSIONS OF LAW

1. As evidence received since the February 1996 final Board denial of service connection for gastrointestinal disability is new and material, the criteria for reopening the claim are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(2011).

2. As evidence received since the June 1975 rating decision denying service connection for right shoulder disability and the November 1991 rating decision denying service connection for left shoulder disability is new and material, the criteria for reopening these claims are met. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

7

3. As evidence received since the May 1998 final denial of service connection for back disability is new and material, the criteria for reopening the claim are met. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

4. The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issues of entitlement to service connection for prostate disorder, entitlement to a rating in excess of 20 percent for diabetes and entitlement to a rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

5. The criteria for a rating in excess of 30 percent for the arthritic component of a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5003, 5260, 5261(2011).

6. The criteria for a rating of 20 percent for the component of a left knee disability manifested by instability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Code 5257 (2011).

7. The reduction of the rating for degenerative joint disease of the left knee from 30 percent to two separate 10 percent ratings for arthritis and mild instability of the left knee was not proper. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (2011).

8. The criteria for an evaluation in excess of 10 percent have not been met for incomplete paralysis of the median nerve of the either upper extremity due to CTS. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 8717 (2011).

9. During the calendar year of 2006, the criteria for a 20 percent, but no higher, rating for gout were met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5002 (2011).

8

10. Prior to and after the calendar year 2006, the criteria for a compensable rating for gout have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5002 (2011).

11. The criteria for a compensable rating for right hand osteoma are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5015(2011).

12. The criteria for assistance in acquiring automobile and adaptive equipment or for adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service

9

and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In the present case, the Board finds that VA has satisfied its duty to notify. Regarding the claims to reopen, given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary. Regarding the remainder of the claims herein decided, by way of VCAA notice letters issued in October 2005 and June 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development. Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment. Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided. Although some of the notice was not provided until after the Veteran's claims were initially adjudicated, the claims were subsequently re-adjudicated in an October 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice. See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the RO provided appropriate notice and followed the appropriate procedure prior to reducing the Veteran's rating for his service-connected left knee disability effective May 1, 2008. In this regard, the RO first proposed to reduce the rating in a June 2007 rating decision, while apprising the Veteran of his procedural rights, including the right to have a hearing on the matter. The Veteran did opt to have a hearing, which was held in January 2008. In a

10

subsequent February 2008 rating decision, the rating was then reduced to 10 percent effective May 1, 2008, and the Veteran was assigned a separate 10 percent rating for left knee degenerative arthritis, also effective May 1, 2008.

The Board also notes that the October 2009 VCAA notice letter erroneously referred to the Veteran's claim of service connection for right knee disability as a claim to reopen. The record shows that he filed a timely February 2007 notice of disagreement with a February 2006 RO denial of the initial claim and that the RO subsequently readjudicated the claim on a de novo basis in the May 2010 supplemental statement of the case. However, given that this claim is being remanded, the Veteran has not been prejudiced by this error.

In sum, the Board finds that the VCAA notice requirements have been met for the claims herein decided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim. Pertinent medical evidence associated with the claims file consist of service treatment records, VA medical records, private medical records, and the reports of numerous VA examinations. Also of record and considered in connection with the appeal is the transcript of the January 2008 RO hearing and the May 2011 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.

The Veteran has asserted that there are additional pertinent medical records from the Providence VA Medical Center (VAMC) (i.e. Davis Park) from the late 1970s to the early 1980s. In a February 2008 letter, the Providence VAMC indicated that an exhaustive search for such records, including two different searches of the archives had not revealed the presence of any additional records other than those that had already been located.  The Board finds that VA has fulfilled its duty to assist concerning this inquiry as there is no indication that there are any other sources from which VA could attempt to search for the reported records. More broadly, the Board finds that no further VA action, prior to appellate consideration of the claims herein decided, is required.

11

III. Analysis

A. Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7105. Under 38 U.S.C.A. § 5108 , however, "(i)f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. PrincipU 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances,

12

lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1) Gastrointestinal disability

The Veteran's claim for service connection for gastrointestinal disability was most recently subject to prior denial by a February 1996 Board decision, where the Board dismissed the claim as not well grounded, finding that the record did not contain competent evidence establishing the presence of a current, chronic gastrointestinal disability manifested by chronic diarrhea. The Veteran did not appeal this decision and it became final.

The evidence of record prior to the February 1996 Board denial includes the service treatment records, post-service medical evidence and the Veteran's assertions.

The service treatment records show that in September 1971 the Veteran reported diarrhea of three days duration. He had also had cramps. The diagnostic assessment was diarrhea of unknown etiology.

A post-service July 1976 progress note reflects a reported history of diarrhea beginning in September 1971 that had persisted nearly daily since that time. He also reported a number of different joint complaints. The examiner commented that the Veteran's joint complaints suggested degenerative joint disease or a rheumatoid

13

variant such as Reiter's arthritis associated with inflammatory bowel disease, or arthritis associated with psoriasis.

In a September 1976 letter, a private physician indicated that the Veteran had received an evaluation of the rectum in August 1976. He had reported problems with some rectal bleeding and diarrhea occurring approximately two to three times per week. Sigmoidscopy revealed some erythema and friability of the bowel mucosa, which was biopsied and found to be normal. Otherwise, the sigmoidoscopy was normal.

An August 1976 VA rheumatology note shows that the Veteran had apparently only had right hand pain recently but had generally experienced polyarthralgias. The examiner commented that the etiology of his symptoms was unknown but that the relation of his GI problems to his other symptoms was of paramount interest.

A June 1978 VA examination reflects diagnoses of mild diarrhea.

A September 1978 VA examination report includes a physician's notation of mild diarrhea that was not disabling.

In a September 1978 private physician's note, the Veteran reported a history of diarrhea since 1971. He had been admitted for a sigmoidoscopy and rectal biopsy. After testing, a diagnosis of internal hemorrhoids was rendered.

A September 1978 VA progress note shows a diagnostic assessment of irritable bowel syndrome.

An April 1988 colonoscopy produced a diagnostic impression of blood in the stool. There was no obvious colonic source for the blood loss and there were very small internal hemorrhoids. There was no evidence of inflammatory bowel disease.

An April 1989 private progress note shows that the Veteran was still having chronic diarrhea intermittently. A colonoscopy performed approximately one year prior had

14

been negative. The physician doubted that the Veteran had inflammatory bowel disease.

During a February 1992 hearing, the Veteran testified that he had intermittent bouts of diarrhea on a recurrent basis since September 1971 when his diarrhea was severe enough that he was seen at the Navy dispensary and given some medication. He had not sought much treatment as he had learned to live with the problem.

In an October 1992 statement, the Veteran indicated that when he was having difficulty with diarrhea in September 1971, he did not receive a medical examination. The medical personnel at the Naval Base in Newport did not want to see him because he was not attached to their command; rather, he was on leave from Vietnam. At other times during active duty when he reported diarrhea, medical personnel did not consider it important and did not make any report.

A September 1993 private progress note indicates that the Veteran was treated for gouty arthritis with Colchicine. Anti-inflammatory medication was subsequently continued but Colchicine was stopped due to diarrhea.

During a September 1993 Board hearing, the Veteran testified that his diarrhea was still chronic.

A November 1993 private medical record appears to indicate that the Veteran reported a prior history of diverticulitis.

A 1995 private medical records show that the Veteran underwent a cholecystectomy.

Evidence received since the February 1996 Board decision primarily includes the Veteran's assertions, along with some medical evidence pertaining to gastrointestinal problems.

A December 2003 VA CT scan of the pelvis produced a pertinent diagnostic impression of diverticulosis.

15

In a September 2005 statement, the Veteran reported that he was still having attacks of diarrhea.

During a January 2008 Decision Review Officer (DRO) hearing, the Veteran testified that one of his physicians agreed that he had irritable bowel syndrome. The physician had evaluated him for both lactose intolerance and sprue but found that he had neither of these problems. The Veteran had submitted a log of his bowel movements from May 2006 to August 2007, indicating that he that he did exhibit irritable bowel syndrome symptoms, including constipation and diarrhea.

During the May 2011 Board hearing, the Veteran testified that he first began having diarrhea and other stomach problems in September 1971. He indicated that his problems had continued ever since that time. Additionally, he and his wife both testified that his current physician, Dr. P, had diagnosed him with irritable bowel syndrome. Further, he reported that he was currently taking medication for the condition.

The Board finds that the newly received evidence does relate to an unestablished fact necessary to substantiate the claim as it tends to show that the Veteran does have a current gastrointestinal disability, irritable bowel syndrome. Coupled with the evidence already of record, which includes the Veteran's testimony concerning manifestation of diarrhea during service and continuity of symptomatology since then, the Board finds that it raises a reasonable possibility of substantiating the claim. Accordingly, the evidence is new and material and the claim for service connection for gastrointestinal disability may be reopened.   38 C.F.R. § 3.156

2) Shoulder Disability

In a June 1975 decision, the RO denied service connection for arthralgia of the right shoulder and shoulder blade, essentially finding that a chronic right shoulder and/or shoulder blade disability manifested by arthralgia did not become manifest in service. The Veteran did not appeal this decision. Moreover, new and material evidence was not received within a year of the issuance of that decision, such as to

16

obviate its finality under the provisions of 38 C.F.R. § 3.156(b). In this regard, evidence within the year following the decision does reflect right shoulder complaints but do not indicate a relationship to service. Thus, the June 1975 decision became final.

In a May 1998 rating decision, the RO denied service connection for chronic left shoulder condition, finding that the claim was not well grounded because a current, chronic left shoulder disability was not shown. The Veteran did not appeal this decision. Moreover, new and material evidence was not received within a year of the issuance of that decision, such as to obviate its finality under the provisions of 38 C.F.R. § 3.156(b).

The service treatment records show that in September 1970 the Veteran reported pain in the left interscapular area over the last several days. Abduction of the left arm caused the pain to increase whereas adduction of the arm caused the pain to decrease. Physical examination showed that the left paraspinal musculature was contracted and tender in the interscapular area. The diagnostic impression was sprain in the interscapular area with myofascitis. The Veteran was instructed to refrain from all excessive straining and heavy lifting and was given pain medication.

The Veteran was again seen during service, in May 1971, for pain in the right interscapular area. Physical examination showed neither muscular tenderness nor signs of spasm. The diagnostic impression was probable pulled muscle from heavy lifting.

Post-service, on December 1974 VA orthopedic examination, it was noted that the Veteran had been experiencing pain in the right shoulder and shoulder blade that would last for from 3 to 5 days at a time and would occur for no apparent reason. He indicated that the pain had been occurring on and off since 1969 and that it occurred about every 3 or 4 months. The pertinent diagnosis was arthralgia of the right shoulder and shoulder blade and calcification osteoma of the back of the right hand.

17

On March 1975 VA examination, the Veteran reported that he first developed rather severe interscapular pain in 1970 while on active duty. He explained that the pain recurred intermittently. There had nearly always been pain on certain movements, predominately on the left, and there was a certain sensitivity and tenderness to be noted while the pain was present. His symptoms usually lasted for several days but would terminate after a period of rest or heat. The Veteran had had approximately 8 or ten of these attacks since the original onset in 1970.

Neurological examination showed full range of motion of both shoulders without any apparent gross weakness. The examiner commented that the history given by the Veteran for his intrascapular pain seemed to be an intermittent muscular dysfunction possibly associated with arthritic changes in the area. The pertinent diagnosis was dorsal vertebral arthritis with myositis, intermittent.

In a February 1976 VA progress note, the Veteran reported a painful right shoulder for the past 5 years. After physical examination, the diagnosis was arthralgia. A subsequent July 1976 progress note shows that the Veteran reported a history of bilateral shoulder pain. Physical examination showed full range of motion of the neck and almost full range of motion of the back.

A June 1993 private progress note shows that the Veteran reported discomfort over the right anterior deltoid muscle over the past 12 hours. Physical examination showed marked tenderness over the anterior deltoid muscle. Range of motion of the shoulder was limited by pain when the muscle was stretched. The diagnostic impression was anterior deltoid myositis.

September and December 1995 private left shoulder X-rays produced diagnostic impressions of normal examination.

On May 1996 VA orthopedic examination, the Veteran could lift both shoulders to approximately 180 degrees. Abduction, however, was slightly limited on the left and the right. The Veteran's complaints had been tightness in the trapezius and supraspinatus on the left. He also complained of restricted elevation and was currently experiencing some pain in the upper arm. There were also some X-ray

18

changes in the shoulder including a small spur beneath the brachial head. However, the symptom picture was one of a mild shoulder cuff tear.

In an October 2006 letter, a private exercise physiologist indicated that the Veteran had a long history of degenerative joint disease, including of the bilateral shoulders. A May 2007 X-ray of the right shoulder showed degenerative change.

A December 2007 VA orthopedic progress note shows that a right shoulder X-ray produced a diagnostic impression of right shoulder degenerative joint disease, rule out partial rotator cuff tear.

A January 2008 VA clinical report noted to pain in the joint involving the shoulder region. It was noted that the Veteran had developed right shoulder pain and decreased range of motion, along with interference with activities of daily living after some heavy lifting. He reported that he had a tear in his rotator cuff and some CTS in his right hand. He still had pain when he removing items from his front pants pocket and he could not reach for his cell phone on his belt, pull his pants up, tuck in his shirt or grab overhead items, without pain. He had been working the past few weeks and using a keyboard mouse was still a problem. The report referenced a December 2007 EMG testing showing mild right distal median nerve neuropathy without denervation of distal median innervated musculature or significant axonal loss and mild chronic right cervical spine radiculopathy. A December 2007 MRI of the right shoulder showed several small irregular hypointensities possibly related to prior injury to the area, with a partial tear of the supraspinatus tendon. Additionally, there were some degenerative changes of the subscapularis tendon.

Private medical records from April 2008 to October 2008 show that the Veteran received ongoing physical therapy for the right shoulder.

A July 2008 VA MRI of the right shoulder produced diagnostic assessments of multilevel degenerative spondylosis, greatest at the C4-5 level where there was moderate central canal stenosis with moderate to severe left and moderate right foraminal stenosis, correlated with the left C5, more so than the right C5

19

radiculopathy; moderate degree of foraminal narrowing at other cervical levels; and partial anterior bony fusion at C5-6 with no cord signal abnormality or pathological marrow edema.

During his May 2011 Board hearing, the Veteran testified that his problems with his shoulders went back to active duty and that he had continued to experience symptoms since that time.

Regarding the right shoulder, the Board finds that the evidence received subsequent to the June 1975 decision does relate to an unestablished fact necessary to substantiate the claim as the medical evidence clearly tends to indicate that the Veteran does have a current, chronic right shoulder disability. Similarly, regarding the left shoulder, the evidence received since the May 1998 decision includes the October 2006 letter from the exercise physiologist tending to indicate that the Veteran has current degenerative joint disease of the left shoulder as well as the right. Thus, it also relates to an unestablished fact necessary to substantiate the claim. Additionally, coupled with the evidence already of record, which includes documented left and right shoulder symptomatology in service and the Veteran's testimony concerning continuity of symptomatology since service, the Board finds that it raises a reasonable possibility of substantiating the claim. Accordingly, the evidence is new and material and the claims for service connection for both left and right shoulder disability may be reopened. 38 C.F.R. § 3.156

3) Back disability

The Veteran's claim of service connection for a back disability was initially denied by a January 1991 rating decision, in which the RO found that the Veteran had spina bifida occulta and that there was no evidence that this congenital abnormality was aggravated by service. The RO also found that the Veteran had degenerative disc disease of the thoracic spine but that there was no evidence that the disk disease was causally related to service. The Veteran did not appeal this decision and it became final. Subsequently, in a May 1998 rating decision, the RO declined a petition to reopen the claim for low back disability, finding that new and material evidence had not been received. The Veteran did not appeal this decision.

20

Moreover, new and material evidence was not received within the year following the issuance of the May 1998 decision such as to obviate its finality pursuant to 38 C.F.R. § 3.156(b). In fact, no evidence pertinent to the low back claim was added to the record within the relevant time period. Accordingly, that decision became final.

The evidence received prior to the May 1998 decision includes the service treatment records, post-service medical records and the assertions of the Veteran.

The service treatment records reflect that in October 1973, the Veteran had pain over the right upper chest. He had just moved a dryer the previous Friday evening and noted the pain shortly thereafter. He stated that his chest looked like it had shifted and that he had suffered a similar episode while in Vietnam. Physical examination showed that chest was clear and not tender. The diagnostic impression was a sprain in the chest muscle group area.

Post-service, a March 1975 VA examination reflects complaints of interscapular pain at approximately D3 or D4, predominantly on the left. The pertinent diagnosis was dorsal vertebral arthritis with myositis, intermittent.

On July 1975 VA examination, an X-ray of the dorsal spine showed normal alignment of the vertebral bodies. The interspaces were clear and the examiner saw no evidence of any bone pathology. Physical examination appeared to be unremarkable and the diagnosis was gouty arthritis, general.

During a July 1976 VA neurological examination, the Veteran reported that he had had some problems with low back pain in the past, as well as some neck stiffness.

An August 1988 letter from a private physician indicates that the Veteran had congenital spina bifida as documented by a March 1980 X-ray. This was complicated by an increase in the presence of degenerative disc disease noted between T11 and T12.   A review of the physician's notes indicated that a complete physical examination performed in March 1988 had shown pain secondary to old spina bifida and lower thoracic disease.

21

In an August 1989 statement, the Veteran indicated that he had been out of work a number of times because of lower back spasms and he occasionally had required codeine for pain.

On June 1990 VA examination, it was noted that in 1975, not in service, without any previous trauma, the Veteran had begun to experience low back pain without radiation. Since then he had been on pain medications for recurrent low back pain. Physical examination of the back showed reduced motion with pain.

During a September 1993 Board hearing, the Veteran indicated that as his left knee had gotten worse over time, it had forced him to favor his right leg, causing problems in both his legs and his back.

On May 1996 VA neurological examination, a lumbosacral spine X-ray was performed that showed degenerative disc disease, advanced at L4 and L5 and moderate at L3 and L4 levels, and minor osteoarthritic changes. The pertinent examiner's diagnosis was lumbosacral spine degenerative joint disease and degenerative disc disease.

On May 1996 VA orthopedic examination, it was noted that the Veteran had some occasional sharp pains in the abdominal dermatome along with some low back pain with slight radiation into the right leg. There was no history of injury elicited. Physical examination showed some restriction of flexion and extension in the back.

In an August 1996 statement, the Veteran indicated that there were at least three entries in his medical records from 1970 to 1973 relating to treatment for upper body pain. VA medical records immediately after discharge also should have demonstrated severe spine conditions that must have developed on active duty. Additionally, there was no indication that these conditions existed prior to 1964 when he entered active duty.

22

In a February 1997 letter, a private chiropractor indicated that the Veteran received treatment in the past for spinal subluxation with related sciatica complicated by osteoarthritis. He had not been seen since October 1994.

The evidence received subsequent to the May 1998 rating decision includes VA and private medical records, the Veteran's statements and the statements of friends.

Private chiropractic records from 2005 and 2006 include records of treatment for low back pain and neck stiffness and pain.

In an October 2006 letter, a private exercise physiologist indicated that the Veteran had a long history of degenerative joint disease, involving the cervical, thoracic and lumbar spine.

In a January 2007 statement, the Veteran indicated that he had degenerative disc disease in all three spinal segments. He noted that orthopedic surgeons had indicated that favoring his left knee had an affect on other parts of his body and put stress on various other joints and moving parts of the body. As an observation, he abnormally wore out the right shoe on its right side. All of his shoes would roll out to the right after wearing them for a fairly short period of time.

A July 2007 private physical therapy progress note indicates that the Veteran had occasional sharp pains in the lumbosacral region radiating to the buttock. The pertinent diagnostic assessment was back pain.

In a December 2007 letter, a friend and fellow serviceman of the Veteran indicated that he had met the Veteran in January 1971 when both of them were students at the officer training center in Vallejo, California, in preparation for duty in Vietnam. The friend noted that part of the training program consisted of physical training and that the Veteran was unable to participate fully due to recurring problems with his back.

During a January 2008 Decision Review Officer (DRO) hearing, the Veteran testified that he did not do jumping jacks during service because of his back. He

23

had simply been excluded from that activity but this was not shown in his medical record. Additionally, the Veteran testified that in service, there were some instances in which he was seen by medical personnel for back problems but that these problems were "explained away."

Private medical records show that the Veteran underwent physical therapy for the back from April 2008 to October 2008.

In an October 2008 statement, the Veteran indicated that during Naval Reserve service, he fell once in Naples, Italy. He lost his balance and tumbled down a steep hill about 30 to 40 feet over tree roots and landed on his back.

During his May 2011 Board hearing, the Veteran testified that his low back problems started at about the same time as his left knee problems. He noted that he had previously been able to perform sit-ups but that at some point during service he was no longer able to do this activity. He also suffered an accident where six people fell on top of him and crunched his leg underneath him. This resulted in injury to his knee but his back also started giving him problems following the accident. Additionally, he noted that he had been diagnosed with the thoracic degenerative disc disease as early as 1976 with the vertebrae almost fused together. He also testified that he would tend to experience back problems as a result of leaning to the outside as a result of favoring his right leg.

The Board finds that the newly received evidence does relate to unestablished facts necessary to substantiate the claim as it includes new information tending to indicate that the Veteran suffered low back problems in service. Again, the December 2007 letter from the fellow servicemen indicates that the Veteran was unable to fully participate in physical training in service due to his back, and the Veteran has asserted that he was seen by medical personnel for back complaints but that these visits did not make it into the record. He further has added testimony that he suffered an accident in service where six people fell on him, with his back starting to give him problems after the incident. He also indicated that he had suffered a fall where he landed on his back during Reserve service in Naples, Italy. The newly received evidence also includes the Veteran's assertion that his low back

24

disability may be secondary to his service-connected left knee disability, due to his favoring of his right knee resulting in an abnormal gait. Along with the evidence already of record, the newly received records tend to indicate both that the Veteran injured his back in service and that the Veteran's current low back disability may be related to service (based on his assertions of continuity of low back symptomatology) or to service connected left knee disability. Thus, coupled with the evidence already of record, the Board finds that the newly received evidence raises a reasonable possibility of substantiating the claim. Accordingly, the evidence received since the May 1998 decision is new and material and the claim for service connection for low back disability may be reopened.   38 C.F.R. § 3.156.

II. Increased Rating Claims and left knee rating reduction

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schqfrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fender son v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.

25

38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1) Left knee disability

The Veteran was initially granted service connection for left knee disability in a June 1975 decision. A noncompensable rating was assigned effective July 1, 1974. In a July 1992 rating decision, the rating was increased to 10 percent, effective September 1989. The Veteran subsequently appealed the rating assigned in this decision to the Board and in February 1996, the Board remanded the claim to the RO for further development. In a December 1998 rating decision, the rating was increased to 30 percent effective September 1989.  In a June 2007 rating decision, the RO proposed to reduce the rating for the Veteran's left knee disability from 30 to 10 percent based on the results of a May 2007 VA examination. In a subsequent February 2008 rating decision, the rating was reduced to 10 percent effective May 1, 2008, and the Veteran was assigned a separate 10 percent rating for left knee degenerative arthritis, effective May 1, 2008.

In considering the merits of a rating reduction, the Board must first determine whether the procedural requirements for a reduction, as established in 38 C.F.R. § 3.105, were satisfied. If the procedural requirements of 38 C.F.R. § 3.105 were satisfied, the next question concerns whether an improvement in the severity of the service-connected disability was shown, as defined in 38 C.F.R. § 3.344.

Under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The Veteran must be notified at his or her latest address of

26

record of the contemplated action and furnished detailed reasons therefor. Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing. 38 C.F.R. § 3.105(e), (i).

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires. Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record. If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development. If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. 38 C.F.R. § 3.105. A reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements. See, e.g., Greyzckv. West, 12 Vet. App. 288, 292 (1999).

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected. Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement. 38 C.F.R. § 3.344(a). The 5-year period is calculated from the effective date of the rating to the effective date of the reduction. Brown v. Brown, 5 Vet. App. 413, 419 (1993). These requirements, however, do not apply to ratings that have not continued for long periods at the

27

same level (five years or more) or to disabilities which have not become stabilized and are likely to improve. Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability. See 38 C.F.R. § 4.13; Brown, 5 Vet. App. at 421. Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2.

There are a number of diagnostic codes that can potentially be applied to assign a rating for the Veteran's left knee disability. Under Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee, including recurrent subluxation or lateral instability. A 20 percent rating for knee impairment is warranted for moderate impairment and a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71. The words "slight," "moderate," and "severe" are not defined in the VA's Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable. 38 C.F.R. § 4.6.

Diagnostic Code 5260 provides for evaluating limitation of the flexion of the leg. Flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees. 38 C.F.R. § 4.71a.

28

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent evaluation will be established where X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation; a 10 percent evaluation shall be established for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Note (1) of Code 5003 states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. A compensable rating may also be assigned where there is X-ray evidence of arthritis and slight limitation of motion.   38 C.F.R. § 4.71a, Diagnostic Code 5003.

Separate evaluations may be assigned for non-overlapping manifestations of knee disability. See, e.g. 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect). In VAOPGCPREC 23-97, VA's General Counsel held that a Veteran who has arthritis and instability in his knee might receive separate ratings under Codes 5003 and 5257 (July 1, 1997). However, in a subsequent opinion, General Counsel held that separate ratings are only warranted in these types of cases when the veteran has limitation of motion in his knee to at least meet the criteria for a zero-percent rating under Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing he experiences painful motion attributable to his arthritis. See VAOPGCPREC 9-98.

29

In a September 1989 claim for increase, the Veteran indicated that he continued to have problems with his left knee, noting occasions when the knee had buckled on him. Additionally, during a February 1992 RO hearing, the Veteran testified that he continued to experience problems with his left knee, which would occasionally give out on him. His knee could also become symptomatic from sitting in a car and driving. He had not been able to run, and as a result he did not pass the newest military PT tests, essentially forcing him out of the Reserves. He also indicated that his knee would pop periodically and that he believed the upper part of the leg just above the knee on the left was roughly an inch larger on the left than it was on the right. He noted experienced some sharp pains and he tended to wear out shoes quickly because he favored the right leg and leaned over to that side.

On May 1992 VA medical examination, it was noted that the Veteran currently had some pain in the knee and that it occasionally collapsed. There was a slight amount of left knee swelling as compared to the right. The right measured 16 l/4 whereas the left measured 17. The ligaments were strong. Grind test produced crepitus on the right and definite clunk on the left. Range of motion of the left knee was 118 degrees of extension and 145 degrees of flexion. X-rays taken showed osteophytes on the superior tibial spines and at the poles of the patella. There was also an indentation on the lateral femoral condyle. The diagnostic impression was degenerative joint disease of the left knee manifested by osteophyte formation and irregularity of the lateral femoral condyle.

During a September 1993 Board hearing, the Veteran testified that his left knee tended to pop out, sometimes causing him to fall. He also reported that after the knee would give out it would swell. He noted that he tended to walk with a supportive cane. Additionally, the Veteran reported that he generally had good range of motion but that if his leg swelled up he would have limitation of motion with pain and swelling. Further, he could not run and that if he did, he would be in severe pain and then the knee would swell up. Also, the Veteran's wife testified that the sideways flexion of the knee was not normal.

On May 1996 VA orthopedic examination, the Veteran reported occasional swelling of the left knee. Extension was full and flexion was to 132 degrees. The

30

IN THE APPEAL OF

circumference of the right knee was 16 inches as compared to 16 % inches in the left knee.  Lachman's test was negative. Grind test was negative in the knees and there was no ligamentous instability of either the collateral or cruciate ligaments. X-rays showed some beaking of the poles of the patella on the left and osteophyte formation of the superior tibial spine on the left. There was also a minute loose body that could be seen in the left knee. The diagnostic impression was degenerative joint disease of the left knee secondary to sprains of the knee on active duty.
Separate May 1996 X-rays of the bilateral knees showed mild to moderate degenerative joint disease of the knees.
On November 1996 VA bilateral knee examination, both the Veteran's right and left knees had similar ranges of motion with normal extension and near normal flexion. Left knee flexion was to 120 degrees. There was no ligamentous instability or subluxation of the knees and both knees were equally strong. Both knees were slightly diminished in extension after walking up and down six flights of stairs with the left measuring 6 degrees in extension. The examiner noted that the Veteran's left shoe was worn along its entire length. The Veteran apparently had a tendency for the knee to buckle in walking on uneven ground, particularly after exercise. There was no incoordination and no increase in pain. The basic diagnosis was degenerative joint disease of the left knee. The examiner commented that the condition was not very severe. Instead, it was mild to moderate. However, the Veteran did complain of pain interfering with sleeping and instability on prolonged walking. The examiner found that the Veteran was not impaired for sedentary or light work but if he had to do any heavy physical work, the knee would have interfered with function, particularly if the effort were prolonged.
Private medical records dated in 1997 show that the Veteran experienced a twisting injury of the left knee in early July 1997. In mid July, physical examination showed minimal medial/lateral laxity, mild effusion and minimal tenderness. McMurray sign was negative and range of motion was from 2 degrees extension to 120 degrees flexion. In August 1997, there was no effusion, pain or laxity. McMurray test was once again negative and range of motion was from 0 degrees extension to 140
31


degrees flexion. The diagnostic assessment was again quiescent degenerative meniscus and the Veteran was advised to resume normal activities and to avoid squatting and retwisting.
During an October 1998 RO hearing, the Veteran testified that his knee tended to buckle on him. This would usually occur on uneven surfaces so he used his cane a lot if he was on uneven ground. If he misstepped and was not able to catch himself, his knee would give way. He wore a brace on the knee any time his knee started to bother him or if he was doing any kind of stressful work. He also reported near constant mild swelling. He was not currently taking medication for the knee though he did take Ibuprofen for it from time to time. He indicated that he was unable to bend at times, go down on his knees and then get back up if he did not have something to grab on to. The Veteran's wife testified that when the Veteran's left knee symptoms were exacerbated, he was very uncomfortable and he would have to take Ibuprofen on a regular basis for that period of time. This would occur after the knee had gone out from under him. She also indicated that the knee problem had limited his ability to tolerate physical activity. She noted that he almost needed assistance at home when getting up from anything lower than a regular sitting position and that he had a walking stick that he was currently using more frequently. Additionally, she reported that the Veteran's sideways movement of the knee was putting more wear on his cartilage.
The Veteran also reported that he walked between 2 Vi and 5 miles per day just going back and forth between buildings on campus and up and down stairs. He tended to try and use the stairs unless his knee was really bothering him. He was concerned though that his knee problems limited his ability to exercise. Additionally, it had gotten difficult to drive a standard transmission vehicle, with the motion of picking up his leg and pushing down on the clutch. Consequently, for the first time in his life he was driving an automatic transmission vehicle. He noted that he experienced stiffness in the morning and that the cold also bothered the knee.
A January 2001 VA progress note shows reports of left knee pain with recurrent effusions, grinding, and buckling. Physical examination showed no effusion.
32

Range of motion was 0 degrees extension to 125 degrees flexion. There was a 3+ valgus opening with a soft end point and a positive Lachman's sign without endpoint. There was increased external rotation of the tibia, a negative McMurray's sign and impressive patellofemoral crepitus but no grind. There was a negative anterior drawer and posterior drawer pivot shift. X-rays showed a left knee old avulsion fracture of the medial distal femur of MCL origin, cystic change in the medial patella and minimal degenerative change. The diagnostic impression was chronic MCL/ACL injury. There was also likely patellar osteochondral fracture with loose bodies.
At a subsequent February 2001 physical therapy consultation, the Veteran reported that his left knee pain level could increase briefly to 7 or 8 out of 10 and averaged about 5 out of 10. Range of motion of the knee was from 0 degrees extension to 135 degrees flexion. A December 2000 X-ray had shown degenerative changes of the patella with cystic erosion of the articular surface medially. The Veteran was issued a patellar knee strap.
A March 2001 MRI of the left knee showed a degenerative medial meniscal tear and old anterior cruciate ligament injury. The Veteran was not a candidate for an ACL repair and his condition was improving. He was prescribed a course of physical therapy.
In October 2001, the Veteran reported for a pre-operative appointment prior to scheduled arthroscopic medial meniscectomy surgery. He reported that he currently only had pain when he was ambulating uphill and it was not so much pain as a feeling of giving way. He had not fallen and had been progressively getting better over the past few months. He had not undergone any physical therapy yet and he questioned whether surgery was necessary. Physical examination showed no tenderness to palpation of the left knee. The knee was stable to varus and valgus stress. There was a 1+ drawer test, a negative pinch test and a negative McMurray's sign. Range of motion was from 0 degrees extension to 110 degrees flexion. After a long discussion, it was decided that surgery would be cancelled and the Veteran would attempt physical therapy.
33


Chiropractic records from 2005 and 2006 reflect reports of the left knee giving out every 4 to 5 years. The Veteran was generally not as good with balancing.
On October 2005 VA examination, the Veteran reported constant dull pain in the left knee that did not radiate. He also reported weakness in the knee. He denied decreased range of motion or stiffness. He did report instability and locking with occasional edema. He reported flare-ups when his knee would give out, which occurred approximately every two years and lasted for a few weeks. His last fall was in 1987 related to his knee twisting and giving way. Precipitating factors for increased symptomatology were twisting of his knee and pain in the knee when driving. His alleviating factor was walking. He noted that while he was employed his injuries had had no impact on his ability to work. He had retired in July. He was independent with his activities of daily living and recreationally he went camping and fishing, did woodworking and did volunteer work. He denied the use of any assistive device such a knee brace or a cane.
Examination of the knees showed that they were symmetrical without swelling. There was crepitus bilaterally. Flexion was 0 to 120/140 bilaterally and extension was 0. He was able to squat but could not duck walk. His muscle strength was 5/5, including his quadriceps, bilaterally. Repetitive stress testing showed that with a two pound ankle weight he could perform 10/10 knee kicks on the right and 10/10 knee kicks on the left with pain on the right. There was no weakness, fatigue or incoordination.
In a November 2005 letter, a campus nurse indicated that she had known the Veteran since 1999. During this time he spoke to her many times about his knee pain. Often, she gave him Ibuprofen for the pain. She witnessed him limping occasionally and she noted that he had to use the elevator, as it was difficult for him to use the stairs.
In a January 2006 letter, a former co-worker indicated that as long as he had known him, the Veteran had had difficulty walking, typing, sitting in one position for any length of time, and climbing stairs. It was obvious to him that the Veteran was experiencing pain on a regular basis. He also noted that contrary to what people
34

might think academic counselors such as the Veteran spent a good deal of time walking back and forth between offices, between different floors and to different buildings on campus. The co-worker often saw the Veteran limping and having difficulty rising from a chair.
In a March 2006 letter, the former coordinator of health services at the community college where the Veteran worked indicated that the Veteran often sought assistance from the center to help alleviate health problems, including knee pain. He often sought pain and anti-inflammatory medications from the center and at one point he developed a severely decreased platelet count as a side effect from antiinflammatory medications.
In a June 2006 letter, a director of human resources indicated that during his employment at the community college, the Veteran was issued a temporary tag to park in specialized spaces due to his disability and was provided a specialized chair for his disability.
A June 2006 VA orthopedic note shows that the Veteran was referred for bilateral knee pain. His history was significant for an old ACL tear of the left knee with meniscal tear. He had a history typical of this injury including occasional locking and buckling of the knee. This usually would resolve spontaneously with symptomatic treatment including ice, elevation, compressive wrap, and NSAIDS. The Veteran also reported right knee pain from favoring the opposite side. Based on old X-rays of the left, he had typical osteoarthritic changes in all three compartments of the knee. The Veteran did not currently want any surgery. The examining physician noted that he felt that total knee replacement would best benefit the Veteran in the future when his arthritis progressed. His history of gout would also speed up the progression of the arthritis in the knees. The buckling and locking in the left knee would continue regardless of physical therapy and antiinflammatory medicines. The Veteran understood this. Examination of the knee showed that it was stable to varus and valgus stress with no significant tenderness to palpation at the joint line.
35


An August 2006 private medical record shows that the Veteran was seen for complaints of left knee pain. It was noted that he had an old ACL injury with secondary degeneration. Physical examination showed that range of motion was from 0 to 130 degrees. The Veteran was noted to have advanced osteoarthritis and the diagnostic assessment was osteoarthritis of the left knee.
A September 2006 VA physical therapy consultation shows that the Veteran reported locking or catching of the knee occurring intermittently with pivoting or stepping down from a curb. He currently had no knee pain. He was presently using a stationary bike 20 to 30 minutes three times a week. Physical examination showed gait alternating without deviation. He was able to go from sitting to standing without deviation. Range of motion of the left knee was from 0 to 135 degrees.
In an October 2006 letter, a private exercise physiologist indicated that the Veteran had a long history of degenerative joint disease including his knees bilaterally, with his left knee being very limiting. During the past four years the exercise physiologist had seen how limiting the Veteran's joint conditions had become. He had seen him in physical distress and discomfort with his knees and back when getting off of different pieces of exercise equipment. He had been in obvious pain at times with the use of the treadmill in particular but continued to use it despite his pain. On one occasion, he observed the Veteran leaving the hospital and as he stepped off the curb he stopped in obvious pain. At the time the Veteran indicated that his left knee "tricked" but he would be able to move in a minute.
In a January 2007 statement, the Veteran indicated that a number of surgeons had discussed the possibility of left knee surgery with him and some of them recommended the surgery. He also indicated that he was informed by a physical therapist that he had a wobbly knee. Additionally, he reported that he did in fact use a cane; that he did not routinely use his knee brace because he was allergic to the material; that his knee definitely did lock on various occasions; and that he had missed work on a couple of occasions due to knee problems. On one occasion, he had fallen and had had to take codeine for a few days. There were also times that he had to cancel or delay a meeting because he was not able to walk across campus.
36


Additionally, he reported that he sometimes stepped off a curb or on uneven ground, which could result in a jolt of pain, buckling or locking in one of his knees.
In an undated letter a former advisee indicated that in 2005 she had observed the Veteran experiencing severe left knee pain to the point that he could barely walk. Later, the Veteran had additional left knee pain that was severe at times, forcing him to stop moving altogether for a few minutes. The Veteran informed her that physical therapy had provided some help for his pain but she still observed instances when he was experiencing pain and flare-ups. He seemed to be having the most difficulty when turning to the left or stepping off curbs or uneven ground, in addition to walking on wet, slippery surfaces.
On May 2007 VA examination the Veteran complained of intermittent, sharp, left knee pain that did not radiate. He reported buckling of the knee approximately one time every other month with his last fall seven months prior. There was no swelling or redness reported. He indicated that his last swelling event was in 1997. Precipitants for his current pain included walking on uneven ground for anything greater than twenty minutes and walking up or down stairs. The frequency that this occurred was every other month. It usually lasted only a second and the severity of this sharp, intermittent pain was rated by the Veteran as 9 out of 10. To relieve pain the Veteran indicated that he took 400 mg of Motrin or Aleve with moderate efficacy.
Physical examination showed a smooth, well-balanced gait. The Veteran did not present with a cane and his knees were symmetrical bilaterally. He was non-varus, non-valgus on flexion to 30 degrees. He was able to walk on his toes and heels and heel-toe walk. Range of motion was 0 to 140 degrees and there was full extension of the knee. There was no laxity noted. Repetitive use testing showed that the Veteran was able to squat down to 75 degrees of knee flexion. Against gravity resistance, he was able to do 8/8 repetitions. He did report increasing pain after the sixth repetition. However, there was no locking, weakness, fatigue, or lack of endurance noted. Radiology testing showed that there were minimal degenerative changes in the right knee and degenerative changes in the left knee with evidence of chondrocalcinosis. The impression was mild degenerative joint disease of the left
37


knee, unchanged from previous 2005 radiographic study. The examiner's diagnosis was degenerative joint disease of the left knee, post-traumatic.
In a July 2007 notice of disagreement, the Veteran reported that during the May 2007 examination, he was in pain after the first squat and the pain got progressively worse. He also had his hands on the table and used the table to help him come back up to a standing position. When moving on his heels, he also had his right hand on the furniture for balance.
During a January 2008 Decision Review Officer (DRO) hearing, the Veteran testified that there was nothing he could do to make his left knee more stable and that at some point he was going to need a total knee replacement. He reported that he did have a knee brace that he carried it in his car all the time. However, he did not tend to use it as it would become a crutch and he would stop being conscious of his knee, which would lead to it giving out. He did use a cane.   He further noted that he had been instructed that it was medically contraindicated for him to go down into a squat position but that he did it to comply with the examiner's instructions during the October 2005 VA examination. Additionally, he noted that during the May 2007 VA examination, it should have been taken into consideration that his knee might have exhibited swelling if he had not been taking an anti-inflammatory. He indicated that he was lucky to get through a week without having a flare-up and it was more likely that he would have a couple of flare-ups within a week's time. He also indicated that the knee did have an effect on his daily living. He could not run and was only working part time. He did not sit for a long time because his knees and legs would start to get stiff so he would need to get up and walk a little bit. He noted that when he was doing the exercises during the VA examination, including the squats, he grabbed the furniture in the examination room to keep himself steady. He reported that when doing the squats, the first one was painful but he was told to do as many as he could until he could not stand the pain. He then proceeded to complete 8 squats, all the time concerned he would really hurt himself.
The Veteran also reported that he had previously attempted to work as a warden during a state election. He had to be on his feet from 7 AM to 9 pm almost
38

continuously. By 1 p.m. he was having a lot of pain in his ankles, knees and back, and by 5 o'clock he had to sit down. He also indicated that he would never be able to even serve as a security guard down at the nearby military base due to his limitations in standing for long periods. The Veteran's representative indicated that the Veteran should not be considered stable to walk around as he required his cane to keep himself steady. The representative also noted that the two most recent examinations had been performed by a nurse practitioner rather than a doctor and that the earlier findings of the VA physician should carry more weight. The Veteran additionally indicated that while he was found to have a normal gait in the sterile environment of the examination room when he could fully concentrate on such smooth motion, out in the real world he had a tendency to catch his foot on a damp floor or on an uneven surface.
In a January 2008 statement, the Veteran indicated that during the October 2005 VA examination, he reported that he enjoyed camping. However, he clarified that had not actually camped since 1979. During that trip, and for many years prior to that, for his health and safety, he had had to drive his van to the edge of the camp site as he could not carry his equipment. Also, he had stopped hiking 30 years prior and even then he was using trails that involved easy walking and no climbing. Additionally, he indicated that in the spring of 2006 he had had to hire a crew to level his back yard to remove the hazards that put him at risk for falling.
In his March 2008 notice of disagreement, the Veteran indicated that his left knee incidents occurred nearly every day and sometimes he had multiple incidents within one day. Over the years he had learned to anticipate and avoid situations such as twisting at the waist or pivoting that would cause instability in the knee but not all such situations could be anticipated. The Veteran also indicated that an incomplete reference was made in the previous VA examination report to incidents of his knee locking. While returning home from a trip to New Hampshire in 2005, when attempting to stop at a stop sign, his left knee locked, making him unable to engage the clutch, resulting in his car stalling. He took Ibuprofen, drove toward his home, stopped again for more Ibuprofen and rested for an hour before he was able to complete the trip. He indicated that only the hour long stop was included in the examination report. Also, he had had a similar experience the following month
39


while driving home from Fall River. Incidents involving his knee locking dated back to 2000.
The Veteran also indicated that he had missed a number of days of work over the years but he had not allowed his pain to keep him from doing his job. He stayed out when he was on a drug like Tylenol 3, as it contains Codeine and he was unable to drive safely while taking it. Consequently, his knee definitely had had an impact on his job but fortunately his employer was willing to accommodate him for his physical and medical problems and he would adjust his schedule to complete all necessary tasks.
His left knee disability further impacted his life by forcing him into early retirement from the Naval Reserve because the knee symptoms made it impossible for him to meet the physical requirements. This led to a 1.4 percent loss in his pension percentage rate per year and maybe a promotion, in addition to the loss of income he would have made during that time.
The Veteran noted that on September 3,2004, he was on a ladder, when his left knee caused him to lose his balance and fall. This ultimately resulted in him having to be seen at a nearby emergency room. In late November 2007, he fell in his backyard due to his left knee having buckled under him. In December 2007, while he was walking down a hall with an uneven floor, his left leg went down, the knee buckled and he fell face down. In early January 2008, he nearly fell when his left foot caught on the floor as he was turning to the left. He was able to keep from falling by grabbing something for support. On January 30,2008, while exiting a theater, he stepped down onto a granite slab and his knee buckled again. The crowd around him kept him from falling but the pain took at least 15 minutes to subside. Earlier in the evening while walking from the parking lot, he stepped into a depression in the pavement with his left foot and the jolt of pain went up his ankle, left knee, above his left hip, across his back and up to both of his shoulders.
The Veteran noted that he would pay a contractor to do work on ladders that he would normally enjoy doing himself but could not perform due to his knee disability. This included siding repairs and painting.   He also purchased cars with
40


automatic transmissions even though he would have preferred to drive a car with a manual transmission. Operating a clutch caused pain and was unsafe. He had had to invest in electric power tools like an electric tiller because using a shovel caused pain in his left leg. He replaced his standard height toilet with higher ones as he was having difficulty standing up from the toilet. He could not play ball or other active games with his grandchildren as he could not get down on the floor or ground and play with them. He could not run and it was very stressful on both of his knees to stoop down to retrieve things from the ground.
The Veteran noted that during the October 2005 VA examination he informed the examining nurse practitioner that he was unable to duck walk. He also was ultimately unable to rise up from a squatting position. He had to go all the way down on his hands and knees and then rise up slowly. Additionally, he noted that he had always had tingling and numbness etc. in his feet and ankles. Further he indicated that he had a number of assistive devices including a number of canes and walking staffs, various elastic wraps for joints, an assortment of tape wraps and a knee strap to help stabilize his knee.
The Veteran also indicated that although both examining VA nurse practitioners found that his gait was normal, he had presented at the January 2008 hearing his Navy white shoes, which showed his abnormal shoe wear pattern. Also, he noted that private medical records from Dr. H.S. specifically indicated that he was instructed to consider orthotics to improve his gait. Thus, he asserted that in the real world, he did not have a normal gait.
The Veteran noted that VA had concluded that there was some improvement in his degenerative arthritis of the left knee and that this was an oxymoron as degenerative arthritis is a progressive disease. He indicated that it did not make any sense that his arthritis could be found to be mild to moderate in 1992 and 1996 but only mild some 15 years later. He felt that the radiological reports from December 2000 and January 2002 showed that his arthritis had progressed to at least a moderate level and maybe to an advanced stage. The Veteran noted that he had not sought more frequent treatment for his left knee because he had been specifically informed that
41


the only real treatment option for him would be a total knee replacement when his condition became unbearable.
In a March 2008 private progress note, the Veteran reported continued pain with activity of the left knee. Physical examination showed range of motion from 0 to 130. An X-ray showed moderate osteoarthritis of the left knee.
A June 2009 VA outpatient progress notes show that the Veteran was complaining of continued left knee pain. However, he declined any stronger pain medications and was not interested in a referral to orthopedics or other intervention by VA. He described the pain as dull and aching, becoming sharp at night and waking him from sleep every 3 hours or so. His knee was often stiff for about 15 minutes in the morning when he woke up. He took Ibuprofen for the pain as prescribed. The Veteran noted that he was not able to exercise as much as he wanted to due to knee pain. Stairs and uneven ground were particularly difficult for him.
Physical examination showed that there was no erythema, warmth or swelling in either knee. There was tenderness to palpation at the medial joint line bilaterally. There was full range of motion in both knees. Crepitus was present in the left knee on extension. The left knee clicked during flexion when testing the medial meniscus. Valgus stress test of the left knee revealed some laxity in medial collateral ligament, especially when compared to the right knee. Anterior and posterior drawer tests were negative bilaterally. The Veteran flexed his muscles during much of the examination making range of motion somewhat difficult to interpret.
On June 2009 VA joints examination, the Veteran reported daily pain and indicated that his left knee tended to give out on him and that he had a sharp shooting pain. He felt that the knee was unstable. He had not had any falls but the knee would "trick out" on him. He was told in the past that the meniscus was moving and pinching on the nerve. He stated that precipitants to pain were walking on uneven ground and his foot sometimes getting stuck on the carpeting. Movements that required twisting motion of the knees and turning to the left also caused pain. The Veteran indicated that he had trouble sleeping. He had pain when lying on his left
42


side and he woke up every night after about 3 to 4 hours due to pain. He was unable to stand for more than an hour and he had difficulty getting up off the floor if he had been sitting. He also stated that he had pain when standing if he had been sitting for more than an hour. He tended to favor the leg, which helped to reduce his pain. He also took Ibuprofen usually twice a day. He stated that he used a cane to lean on and used a body pillow at night to keep his knee from flexing. If he went shopping, he used the carriage for support. He stated that at home, he was able to do many things around the house but did not use stepladders and did not do heavy housework or gardening. Also, he was no longer able to drive a manual shift car. He worked as a part time academic advisor and that the pain in the knee did not affect his ability to work. He had had no flare-ups and missed days of work. The last time he had been seen in the emergency room for the left knee was in 2004 when he fell off a ladder.
Physical examination showed that the Veteran's gait was slow and deliberate but steady. On examination of the lower extremities, muscle strength was 5 out of 5. There was mild discomfort of the superior patella of the left knee. Range of motion of the left knee was 0 to 108 degrees. There was crepitus and impingement signs were negative. For the repetitive use test the Veteran was able to do five out of five repetitions. There was no fatigue, lack of endurance, or pain. There was also no weakness shown on the left side. X-ray showed mild to moderate tricompartmental degenerative changes most prominent in the medial compartment grossly unchanged with chondrocalcinosis unchanged.
On June 2010 VA examination, it was noted that the Veteran walked from the waiting room to the examining room with a cane and had no limp. He walked away with far less dependence on the cane than expected on arrival. Examination of the left knee showed no palpable tenderness or fluid. There was full extension on four repetitions. There was no pain, weakness, fatigue or lack of endurance. Flexion was to 140 degrees on four repetitions. There was no pain, weakness, fatigue or lack of endurance. Medial collateral ligaments were tight. Anterior and posterior cruciate ligaments were tight. Slide test was negative. A 2 pound weight was used. The knee was fully extended three times. There was no pain, weakness, fatigue or lack of endurance. There was good strength resistance flexion and good
43


strength resistance extension. The examiner diagnosed the Veteran with internal derangement of the left knee of unknown etiology with mild functional impairment.
During his May 2011 Board hearing, the Veteran testified that he did not believe that he had been provided with an adequate compensation and pension examination concerning his left knee. He indicated that the MRI done around 2000 had shown that he did not have an ACL. Consequently, if testing for the function of the ACL (i.e. Lachmann's testing) was shown to be normal, this would naturally raise questions regarding the adequacy of the examinations. The Veteran also indicated that his knee was clearly unstable as he would fall periodically. He noted that if he pivoted with his left knee, the knee was liable to go out resulting in a fall. This happened a couple of times per month. The Veteran noted that he had gotten better at catching himself and realizing that he was about to fall or that the knee was about to lock, and he would stop. Because of this problem, the Veteran used a cane for support. He also had a knee brace but unfortunately it was made from neoprene and he was allergic to neoprene.
The Veteran also reported that he had pain climbing and descending stairs, more so going down. Going down stairs required the support of the railing. He could walk, although he would have some pain while doing so. He also submitted pictures, showing bruising predominantly of the right leg, which he noted resulted from falls. One fall apparently occurred in August 2010 and two more apparently occurred in January 2011, with another fall in April 2011.
At the outset, the Board notes that the Veteran's claim for increase of his left knee disability rating has remained on appeal since September 1989. In this regard, the Veteran appealed the assignment of a 10 percent rating in the June 1992 decision to the Board and in February 1996, the Board remanded the claim to the RO for further development. Subsequently, the RO promulgated the December 1998 rating decision, where the rating for the knee disability was increased to 30 percent effective September 1989.   However, the record does not indicate that the Veteran expressed satisfaction with the rating. Consequently, the case should have been returned to the Board for further adjudication. Accordingly, as this did not happen
44


until now, the Board must consider whether an increased rating is warranted for the knee disability from September 1989 to the present.
The Board also notes that from May 1, 2008, in addition to seeking an increased rating for the left knee disability, the Veteran has also appealed the RO's rating reduction. The Board's analysis will begin with consideration of the propriety of the reduction.
As noted in the VCAA analysis above, the Board finds that the RO followed the appropriate notice and timing procedures in reducing the knee disability rating. Once again, the RO first proposed to reduce the rating in the June 2007 rating decision, while apprising the Veteran of his procedural rights, including the right to submit additional evidence and to have a hearing on the matter. The Veteran did opt to have a hearing, which was held in January 2008. In the subsequent February 2008 rating decision, the rating was then reduced to 10 percent effective May 1, 2008 and the Veteran was assigned a separate 10 percent rating for left knee degenerative arthritis, effective May 1, 2008.
While proper procedures were carried out, the Board nevertheless finds that the evidence of record was not sufficient to establish a basis for reduction under the pertinent regulatory provisions. Notably, the Veteran's 30 percent rating had been in place since 1998, well more than 5 years. Consequently, it was incumbent on the rating agency to make reasonably certain that the improvement would be maintained under the conditions of ordinary life even if material improvement was clearly reflected. Kitchens, 1 Vet. App. 320, 324   (1995). However, the June 2006 VA physician specifically found that the Veteran had degenerative arthritis in all three compartments of the knee and that a total knee replacement would best serve the Veteran in the future when his arthritis progressed.  In lieu of this affirmative finding indicating that the Veteran's left knee disability would most likely deteriorate to the point where he would need a total knee replacement, the Board does not find it reasonably certain that the Veteran's improvement shown on the October 2005 and May 2007 VA examinations will be maintained under the conditions of ordinary life. Instead, it appears that the conditions of ordinary life will result in continued deterioration until the knee has to be replaced. Accordingly,
45


the Board finds that the reduction in the Veteran's disability rating for the left knee was not proper. 38 C.F.R. § 3.344; Kitchens, 7 Vet. App. 320, 324 (1995). Thus, the 30 percent evaluation is restored throughout the rating period on appeal. The Board must now determine whether an evaluation in excess of that amount is warranted.
Next, considering whether a rating in excess of 30 percent is warranted for the left knee disability, the evidence does not show that the Veteran's left knee flexion or extension was limited to a compensable degree at any time during the rating period. In this regard, flexion was consistently found to be to 108 degrees or greater, which is noncompensable. Similarly, extension was predominantly found to be normal (0 degrees) and was never found to be greater than 2 degrees, which is still noncompensable. The Board notes that the May 1992 VA examiner indicated that extension was to 118 degrees. However, this isolated finding indicative of a profound limitation in extension does not make sense given that the rest of the extension findings of record are normal or very close to normal. If the May 1992 VA examiner had found such a profound limitation, the Board presumes he would have specifically commented on it and incorporated it into his diagnosis, rather than simply conclude that the knee showed only early signs of degeneration. Accordingly, given this lack of commentary and the entirely isolated nature of the finding, a compensable rating is not warranted under either Diagnostic Code 5260 or 5261 at any time during the rating period. 38 C.F.R. § 4.71a.
Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated. 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995). In this regard, the May 1992 VA examiner simply found that the left knee showed some early signs of deterioration and the November 1996 VA examiner found that the Veteran's overall level of impairment was mild to moderate with repetitive stair climbing and descent still resulting in noncompensable (i.e. 6 degrees) extension. The October 2005 VA examination showed that the Veteran could perform 10/10 repetitive knee kicks with a two pound ankle weight with pain, but no weakness, fatigue or incoordination. The May 2007 VA examination showed that the Veteran was able to squat down to 75 degrees of knee flexion and
46


against gravity resistance was able to do 8/8 repetitions (although the exercise was apparently aided by the Veteran holding onto nearby furniture) while experiencing increasing pain after the sixth repetition but no locking, weakness, fatigue or lack of endurance. The June 2009 VA examiner found that the Veteran was able to do five out of five repetitions of repetitive use testing without exhibiting fatigue, lack of endurance, weakness or pain and during the June 2010 VA examination, the Veteran was noted to able to fully extend the knee three times on slide testing with a 2 pound weight, with no pain, weakness, fatigue or lack of endurance. Given this level of retained function on objective examination, the Board finds that the existing 30 percent rating amounts to adequate compensation for the Veteran's functional loss.
Thus, a rating in excess of 30 percent for the arthritic-based manifestations of a left knee disability is not warranted.
In this case, a separate grant of service connection is also in affect for the Veteran's left knee manifestations that are due to instability. The Board will now consider whether a rating in excess of 10 percent for such manifestations is warranted for any portion of the rating period on appeal.
Considering Diagnostic Code 5257, the objective medical findings of record generally do not tend to indicate that the Veteran's left knee instability has been more-than mild in degree. Notably, no ligamentous instability was found in May 1996; no ligamentous instability or sublxation was found in November 1996; minimal medial/lateral laxity was noted in July 1997; and the knee was found to be stable to varus and valgus stress in October 2001 and June 2006. Also, the knee was found to be non-varus, non-valgus on flexion to 30 degrees with no laxity noted in May 2007; there was some laxity in the medial collateral ligament noted in June 2009; and all ligaments were found to be tight in June 2010. However, the Veteran has affirmatively reported significant functional instability as his knee will periodically lock and/or buckle, an occurrence which would likely happen more frequently had he not learned to take a very cautious approach when walking, particularly over uneven ground. Also, the Board notes that the June 2006 VA orthopedic physician specifically indicated that the Veteran's history of
47


occasional locking and buckling of the knee was typical for his type of injury, an old ACL tear with meniscal tear. Additionally, in January 2001, the Veteran was noted to have a 3+ valgus opening with a soft end point and a positive Lachman's sign without an endpoint and was diagnosed with a chronic MCL/ACL injury. Accordingly, given that the Veteran has provided a clear explanation of the ongoing problems he experiences with locking and buckling and given that this explanation is reasonably supported by the report of the June 2006 VA orthopedic physician and the earlier January 2001 progress note, the Board finds that a moderate level of functional instability of the left knee has been established. Further, because the record indicates that this locking and buckling has been a continuous chronic problem, the Board finds that this moderate level has been shown throughout the rating period.
As noted above, a 20 percent rating for moderate left knee instability under Diagnostic Code 5257 is warranted here. However, impairment compatible with a higher 30 percent rating is not demonstrated, as the instability of the knee is not shown to be severe. In this regard, although the Veteran reported that he did not use stepladders at home and did not do heavy housework or gardening, he has still been able to do many things around the home and also has been able to go out shopping and drive, albeit with some difficulty. Also, on examination, he has been shown to exhibit a smooth and well-balanced gait while walking on a smooth surface. Additionally, he has been able to do repetitive strength exercises such as squatting, albeit with the apparent assistance of surrounding furniture, without any locking or buckling noted. Further, he has been found to be able to walk on his toes and heels and to be able to heel-toe walk without any locking or buckling noted. Moreover, there are no objective findings indicative of severe left knee instability, such as a high level of laxity or looseness.
Given these objective findings and subjective reports indicative of a significant level of retained stability, the Board finds that the overall level of instability is not shpwn to be severe. Also, as subluxation has not been shown nor alleged, a severe level of this pathology is also not demonstrated.
48


In sum, the arthritic-based symptoms associated with the Veteran's left knee disability do not warrant higher than a 30 percent evaluation at any time during the rating period on appeal. A 20 percent evaluation, but no higher, is warranted for the manifestations relating to knee instability.
2) Bilateral CTS
The Diagnostic Codes for rating peripheral nerve disease, set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, § 4 .124a, include the major nerves of the distal upper extremities. As the Veteran's CTS involves impairment of the median nerves of the upper extremities, it has been rated under Diagnostic Code 8515. 38 C.F.R. § 4.71a.
The appellant's right upper extremity is the major extremity. See January 2003 VA fee-basis examination report. Under Diagnostic Code 8515, a 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major upper extremity and a 60 percent evaluation may be assigned for complete paralysis of the median nerve of the minor upper extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. A 50 percent evaluation requires severe incomplete paralysis of the major upper extremity and a 40 percent evaluation requires severe incomplete paralysis of the minor upper extremity. A 30 percent evaluation requires moderate incomplete paralysis of the major upper extremity and a 20 percent evaluation requires moderate incomplete paralysis of the minor upper extremity. A 10 percent evaluation requires mild incomplete paralysis of either upper extremity. 38 C.F.R. Part 4, Diagnostic Code 8515.
The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type
49


pictured for complete paralysis given with each nerve, whether due to varied level of nerve lesion or to partial regeneration. When involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.
Private chiropractic records from 2005 and 2006 show treatment for right hand and forearm strain.
On October 2005 VA neurological examination, the Veteran reported that he still suffered from numbness and pins and needles sensation in a typical CTS distribution bilaterally. Physical examination showed normal strength in both upper extremities. The Veteran also complained of morning stiffness of the fingers. However, the examiner indicated that these symptoms were not neurologic and also were not related to the CTS. The examiner indicated that the hyposensitivity and the numbness were typical for CTS bilaterally. The diagnostic assessment was chronic bilateral CTS; post right carpal tunnel surgery. During the October 2005 VA orthopedic examination, the Veteran reported weakness in the right hand, along with decreased range of motion and stiffness, which he attributed to his CTS. He also reported paresthesia related to CTS. He denied any flare-ups of right hand pain or precipitating factors. Additionally, he reported paresthesia to the bilateral upper and lower extremities. His precipitating factor was sleeping and the alleviating factor was moving around.
Examination of the hands was predominantly unremarkable. The Veteran could perform repetitive stress testing of 10/10 wrist curls on the right and left. There was pain in the left greater than the right but there was no weakness, fatigue or incoordination. X-rays of the hands showed moderate degenerative changes at the interphalnageal joints of the right hand and mild degenerative changes at the interphalangeal joint on the left. The pertinent diagnoses were osteoma of the dorsal surface of the right hand, degenerative joint disease of the wrists and gouty arthritis by history.
In a January 2007 statement, the Veteran reported that he had to switch between his right and left hand to hold a telephone due to pain. He also had problems opening the press-down child proof pill bottle caps.   He experienced problems in writing
50


more than a page and his quality of life was affected by his hand symptoms as there were times that he was unable to do things that required fine motor control, such as holding tools. He noted that in April 2006, he visited an occupational therapy booth at a health fair. He took a grip strength test using a goniometer. He noted that a normal result for his age group was 91.1 for the dominant hand and 76.1 for the non-dominant hand. The best he was able to do was 50 with his right hand and 75 with his left hand. He also indicated that in June 2006 he received a cortisone injection in his right hand for pain and swelling. Additionally, he believed that it was necessary to investigate whether the blunt trauma he experienced in service had caused internal damage to his wrist. Also, he felt that the degenerative discs in his spine might also be relevant to this issue.
December 2007 VA EMG testing showed mild right distal median nerve neuropathy without denervation of distal median innervated musculature or significant axonal loss and mild chronic right cervical spine radiculopathy. In a January 2008 addendum, an evaluating physician noted that the Veteran likely had residual electrical abnormalities of the median nerve, status post CTS, or less likely, a very mild acute CTS.
During the January 2008 DRO hearing, the Veteran reported that he had received the cortisone shot in June 2006. He then saw another orthopedic medical professional in September 2006 who made some comments regarding the strength of his hands. It was the Veteran's contention that his CTS was showing up again in the right hand and that there were other problems that may have been related to cervical spine radiculopathy. The Veteran also submitted some pictures of his hands from 2006, indicating that they showed some swelling at a point that he had stopped taking all of his medication for a time.
On July 2009 VA examination, the Veteran reported that he first developed pain and tingling in both hands during service, in the first to third digits on the palmar aspect of the hands. He subsequently underwent a carpal tunnel release. His symptoms were greater on the right than on the left and after the release the pain abated. Since that time he had done quite well. However, more recently he had pain in his hands again, greater on the right than on the left side with a tingling
51


feeling, and he could not hold things for prolonged periods. He received a Cortisone shot in the right wrist to release a trigger finger and that had helped. He had not had much relief with the usual course of therapy for the hand.
In the recent past, the Veteran had also started to develop a pins and needles pain in his feet, traveling up into his legs. He suffered from severe cramping at night in his lower extremities. He was taking about 800 mg of Ibuprofen a day to control his various sources of pain. Neurological examination showed a carpal tunnel scar on the right side with median sensory loss of a minor degree on the right side. There was no Tinel's or Phalen's sign and decreased pin sensation distally especially in the lower extremity with some loss distally in the vibration sense. Motor system demonstrated that tone was normal in strength and good throughout with some questionable give-way weakness. His deep tendon reflexes were sluggishly present, with absent ankle jerks. Cerebellar testing finger to nose was performed well. Romberg appeared to be negative. The pertinent diagnosis was old CTS, right greater than left. The examiner also diagnosed early signs of peripheral neuropathy, more likely than not related to diabetes.
On June 2010 VA examination, the Veteran reported a tingling sensation in the carpal tunnel distribution. He noted that he wore wrist braces on both hands, which helped his symptoms. Physical examination showed 5/5 strength in all myotomes of both arms and legs. He had normal muscle bulk and musculature. There was no Romberg present. Sensory examination was notable for loss of pinprick in the bilateral distal median distribution. He had 1+ symmetrical reflexes in the arms and patella with absent heel jerks. There was no Tinel's or Phalen's sign present. There was some decreased sensation to pin in the feet bilaterally. Finger to nose testing was normal.
The examiner commented that it was as likely as not that the Veteran had a mild sensory predominant polyneuropathy that was as likely as not from his diabetes. The neuropathy was present in both legs/feet and was also as likely as not responsible for the median compression neuropathies of the wrist (CTS). There was no motor disability from any of these lesions. The examiner noted that there were
52


still many sedentary and physical activities the Veteran could be employed in as long as he could get up and move occasionally.
During the May 2011 Board hearing, the Veteran testified that he had tingling in both hands. He also indicated that sometimes when he held a coffee cup, he could not actually tell that he was holding it. He noted that his right hand was dominant but that it was not stronger than his left. He further endorsed deficient fine motor skills.
The Board finds that the Veteran's CTS more nearly approximates the criteria for the existing assigned 10 percent evaluation for each upper extremity. In this regard, the objective findings of record show predominantly sensory impairment related to the CTS, without any findings of associated motor impairment, other than the July 2009 VA examiner's notation that tone was normal in strength and good throughout with some "questionable give-way weakness." (As the examiner described this give way weakness as "questionable" and as it was not objectively found on other examinations, the Board does not consider it as establishing motor impairment associated with the CTS). Additionally, the sensory symptoms noted on the medical reports of record have not been found to be severe or even moderate in degree. Instead, the symptoms were simply found to entail numbness and pins and needles feelings and were generally described as mild, with the 2008 VA physician noting only likely residual electronic abnormalities status post CTS or a very mild acute CTS, the June 2009 VA examiner diagnosed old CTS, right greater than left and the June 2010 VA examiner simply noting that the Veteran had a mild sensory polyneuropathy, which he actually attributed to the Veteran's diabetes rather to any active CTS. Whatever the attribution, however, the sensory symptoms were described as mild. Consequently, given that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and given that the sensory impairment in this case has been objectively characterized as mild, the Board finds that the existing 10 percent rating for mild incomplete paralysis of both upper extremities is appropriate.
The Veteran has described his symptoms as tending to involve motor impairment, indicating both during the July 2009 VA examination and the May 2011 Board
53


hearing that he had difficulty holding objects, including the phone, for a long time. He has also reported difficulty with activities requiring fine motor control and indicated greatly reduced grip strength when self-measuring it on a goniometer. The Board notes that the Veteran is competent to report the symptomatology that he has experienced, including symptoms of motor impairment. However, given the greater expertise of the medical professionals of record in determining the level and type of impairment attributable to the Veteran's CTS, the Board finds that the weight of the evidence is against a finding that the Veteran's CTS involves more than a mild amount of sensory impairment. Accordingly, the existing assigned 10 percent schedular ratings are appropriate. 38 C.F.R. § 4.124a.
The Board notes, however, that both the July 2009 and June 2010 VA examiners found that the Veteran also had peripheral neuropathy of both upper extremities that is at least as likely as not related to his diabetes. However, as noted previously, the Veteran withdrew his claim of entitlement to an increased evaluation for diabetes mellitus. Such evaluation contemplates whether assignment of separate ratings for diabetic complications is warranted- here however, the Board has no jurisdiction of the increased rating claim and thus is not free to award a separate rating for peripheral neuropathy as a complication of diabetes mellitus at this time. It is further noted that, in order for such grant to be appropriate, the peripheral neuropathy would have to encompass symptoms distinct and separate from that of the already service-connected CTS. In this case, the sensory deficit is contemplated under the CTS rating, and thus, even if the Board did have jurisdiction, a separate grant of service connection for diabetic complications of peripheral neuropathy would not be appropriate here.
3) Gout
Gout is evaluated under Diagnostic Codes 5002 and 5017. Diagnostic Code 5017 requires evaluation of gout under Diagnostic Code 5002, which assigns various ratings based on whether arthritis, rheumatoid, is an active process or it is manifested by chronic residuals. For active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is assigned with symptom combinations productive of definite impairment of
54

health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.
A 60 percent rating is assigned where manifestations less than commensurate with criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods. A 100 percent rating is assigned with constitutional manifestations associated with active joint involvement, totally incapacitating.
For chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable diagnostic codes. A note to the Code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.
In an October 1975 rating decision, the RO granted service connection for gouty arthritis and assigned a noncompensable rating effective July 1, 1974.
During the October 2005 VA examination, in relation to gouty arthritis, the Veteran reported constant dull aching pain in most of his joints. He also reported stiffness in the morning for one hour. Additionally, he reported paresthesia to the bilateral upper and lower extremities. His precipitating factor was sleeping and the alleviating factor was moving around. Examination of the hands was predominantly unremarkable. He could perform repetitive stress testing of 10/10 wrist curls on the right and left. There was pain in the left greater than the right but there was no weakness, fatigue or incoordination. X-rays of the hands showed moderate degenerative changes at the interphalnageal joints of the right hand and mild degenerative changes at the interphalangeal joint on the left. The pertinent diagnoses were osteoma of the dorsal surface of the right hand and degenerative joint disease and gouty arthritis by history. The examiner commented that neither the Veteran's complaints nor his x-ray findings were consistent with the natural history of gouty arthritis.
55


A May 2006 VA progress note indicates that the Veteran was recently treated for gout outside VA and that his symptoms consisted of ankle pain, which was resolving.
In the January 2007 statement, the Veteran reported that he had two attacks severe enough for him to seek medical attention. In April 2006 he was unable to drive himself to the doctor and for the next few days, he was unable to walk any distance even with his cane and required the use of a wheel chair. Again in May 2006, he was in enough pain to seek medical treatment. He was put on Colchicine, .6 mg and Indomethacin, 25 mg. The pain medication controlled his pain at rest but did not control it when he needed to walk. After the May 2006 attack, he continued on the Colchicine through June 2006 at which point he started taking Allopurinol in hopes of preventing further attacks.
A May 2007 VA medication list, along with subsequent VA medication lists shows that the Veteran was being prescribed Allopurinol by a private provider.
During the January 2008 DRO hearing, the Veteran submitted some pictures of his hands from 2006, indicating that they showed some swelling at a point that he had gone off all of his medication for a time.
During the May 2011 Board hearing, the Veteran testified that in April and May of 2006 he had major attacks of gout. In total, the time span covered by the two attacks was a little over a month. However, the RO had failed to recognize this. Also, he was taking the preventative medication for the gout.
In the instant case, the Veteran has credibly reported that he experienced two attacks of gout in 2006. This report is also supported by VA records indicating that he had received outside treatment for the disease in that year and VA notations indicating that the Veteran was taking Allopurinol, a medication used to treat gout, at least as early as May 2007. These notations appear consistent with the Veteran's report that he was initially treated with Colichine in 2006 but then was later switched to Allopurinol. Accordingly, it is reasonably established that the Veteran suffered two exacerbations of gout during 2006 and is thus entitled to assignment of
56


a 20 percent rating for the disability for that calendar year. Prior to, and since 2006, there is no indication or allegation that the Veteran suffered 2 or more exacerbations of the disease. Accordingly, for these time frames, continuance of the existing noncompensable rating is appropriate.
Additionally, it is not shown that the Veteran has any chronic compensable residuals from his gout. In this regard, ankylosis or limitation of motion resulting from gout is not established with respect to any joint.  The Veteran has reported paresthesias and tingling in both the upper and lower extremities. However, these symptoms have not been attributed to his gout. Rather, they have been attributed to his CTS and his peripheral neuropathy. Additionally, although the Veteran has reported stiffness and constant dull aching pain from his gout, in the absence of any limitation of motion or other associated loss of function, this reported symptomatology does not form the basis for a compensable rating. 38 C.F.R. § 4.71a, Diagnostic Codes, 5002, 5017, Deluca, 8 Vet. App. 202 (1995).
4) Right Hand Osteoma
The Veteran's right hand osteoma has been rated as noncompensable under Diagnostic Code 5015, for bones, new growths, benign. Disabilities under this Code are to be rated according to limitation of motion of the affected part, as arthritis, degenerative. As noted above, under the criteria for rating degenerative arthritis, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015.
A May 1992 VA examination report includes a diagnostic impression of fracture of the joint surfaces of the carpal metacarpal joint of the right hand manifested by a boney protuberance measuring approximately 1 Vi cm in diameter by V2 cm in
57


height. Physical examination showed that the Veteran could make a tight grip and bring the finger tips into the palm of his hand.
During an October 2005 VA examination, the Veteran reported injuring his right hand aboard ship when a battle lantern fell on the dorsal surface of his right hand. He asserted that an earlier compensation and pension examination had included X-rays, which had shown several fractures of the right hand. Currently, he denied any pain related to the osteoma of the right hand or any other problems associated with it. He reported weakness in his right hand and decreased range of motion and stiffness but attributed these problems to his CTS. He also reported paresthesia related to the CTS. He denied instability, locking, and edema. He denied any flare-ups of right hand pain. He denied any precipitating or alleviating factors. Examination of the hands was predominantly unremarkable.
Objectively, there was a 2.5 cm hard round mass on the dorsal surface at the base of the third metacarpal that was nontender. There were no clicks or crepitus. Palmar flexion was 0-60/80 bilaterally, dorsiflexion was 0-60/80 bilaterally, radial deviation was 0-20/20 bilaterally, ulnar deviation was 0-30/45 bilaterally. There was a positive Tinel's sign in the bilateral wrists and a negative Phalen's sign. He had full sensation to medial, ulnar and radial nerve distributions bilaterally. He could approximate his thumb bilaterally touching all fingertips. He could maintain his fingers in abduction against resistance. He could make a fist with digits touching the palmar crease. His muscle strength was 5/5 with a tight firm fist. Metacarpal, proximal interphalangeal and distal phalangeal joints all exhibited normal range of motion. There was no proximal interphalangeal to first digit on each hand. He could perform repetitive stress testing of 10/10 wrist curls on the right and left. There was pain in the left greater than the right but there was no weakness, fatigue or incoordination. X-rays of the hands showed moderate degenerative changes at the interphalnageal joints of the right hand and mild degenerative changes at the interphalangeal joint on the left. There was also mild degenerative joint disease of both wrists with no evidence of acute bony injury or destructive process. The pertinent diagnoses were osteoma of the dorsal surface of the right hand, degenerative joint disease of the wrists and interphalangeal joints and gouty arthritis by history.
58


In his January 2007 statement, the Veteran generally indicated that at the time of the October 2005 neurological evaluation, he was experiencing locking/trigger finger, swelling of the hand and inability to grasp things like a phone, computer, mouse etc. for any period of time. With the exception of the trigger finger, these were issues that he had experienced before his right hand became severe enough for him to seek medical help.  He indicated that he never denied flare-ups in his right hand and that he did not address precipitating or alleviating factors during the examination. He also indicated that he did try to ask about using the wrist braces that he had brought with him. Since the October 2005 examination he had been able to get the referral for a Cortisone injection into his right palm and an evaluation that the pain was being caused by swelling.
During the January 2008 DRO hearing, the Veteran submitted pictures of his hands taken in 2006, noting that they showed some swelling at a point that he had gone off of all of his medication for a time. He also noted that the pictures depicted an inability, due to lack of strength, to perform certain tests done by his physician where he was supposed to oppose the physician's motion.
During a June 2010 VA orthopedic examination, examination of the right hand showed a 3x3 lesion as an osteoma. The right hand was functional. The Veteran was able to open and close his fist. He opposed his thumb to his index, middle, ring and fifth finger. He could spread his fingers and grasp. He was right handed and did not voice any complaints. The diagnosis was lesion of the right hand with normal function and no functional impairment elicited.
During the May 2011 Board hearing, the Veteran again described the in-service injury to his right hand. He denied any pain on the site of the osteoma itself. Currently, he was not able to identify any symptoms that resulted from the osteoma, as opposed to his other disabilities of the hands.
The evidence of record does not establish a basis for assigning a compensable rating under Diagnostic Code 5015. Notably, the Veteran is not shown to have any compensable limitation of motion in relation to his osteoma, nor is he shown to
59

have noncompensable limitation of motion with pain or other objective factors such as swelling or muscle spasm associated with his right hand osteoma. In this regard, the June 2010 examiner specifically found that the Veteran had normal function and no functional impairment elicited in relation to the osteoma of his right hand, noting that the Veteran voiced no complaints during physical examination, which included a variety of range of motion exercises of the hand and fingers. Also, in October 2005, examination of the right hand was similarly unremarkable. The Veteran did report weakness in his right hand, along with decreased range of motion and paresthesias but these symptoms were all attributed to the CTS and not to the osteoma. Additionally, neither the October 2005 VA examiner nor the June 2010 VA examiner attributed these reported symptoms to the osteoma. Further, the October 2005 VA examiner noted that there was some pain in the right on repetitive wrist curls but this pain was similarly not attributed to the osteoma. Moreover, the Veteran, during the May 2011 hearing affirmatively reported that the osteoma was not tender to palpation or examination and that he was not able to identify any specific hand symptoms that resulted from the osteoma as opposed to from his other disabilities of the hands.   Accordingly, in the absence of any specific finding of any underlying disability/functional loss associated with the osteoma, there is simply no basis for assigning a compensable rating for it. 38 C.F.R. § 4.71a, Diagnostic Code 5015, Deluca, 8 Vet. App. 202 (1995).
The Veteran has alleged that the initial trauma to his right hand, which caused the osteoma, also caused his arthritis of the right wrist. However, there is no medical evidence to support this allegation. Notably, both the October 2005 and June 2010 VA examiners specifically evaluated the osteoma and considered the Veteran's initial injury and neither found that the osteoma had resulted in the arthritis of the wrist. Additionally, the October 2005 VA X-ray of the wrists specifically showed the arthritis with no evidence of acute bony injury or destructive process, which tends to support a finding that the right hand injury did not cause trauma to the right wrist. Further, there is no indication in the record that the minimal degenerative joint disease of the wrist results in any functional loss as the pain the Veteran has experienced in his wrist has been attributed to other causes.
60


The Board also notes that as the osteoma is not shown to be deep, unstable or painful, a compensable rating is also not warranted for disability of the skin (i.e. scarring). 38 C.F.R. § 4.118.
5) Extraschedular Consideration
The Board has also considered whether the Veteran's claims of increase for left knee disability, bilateral CTS, gout and right hand osteoma should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any time frame within the rating period. As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria. There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. Ill (2008).
C. Automobile and Adaptive Equipment
To warrant entitlement to automobile and adaptive equipment under 38 U.S.C.A. § 3901(a), the evidence must demonstrate a service-connected disability resulting in the loss, or permanent loss of use, of one or both feet or one or both hands; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye. 38 C.F.R. § 3.808(a) (2011).
The term "loss of use" of a hand or foot is defined at 38 C.F.R. §§ 3.350(a)(2) and 4.63 (2007) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.
61


The law also provides that a veteran may be entitled to only adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability. 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).
In the instant case, the Veteran is requesting a car with an automatic transmission. He has reported that it is very difficulty for him to operate the clutch on a manual transmission car due to his left knee disability. Although the Board sympathizes with the Veteran's predicament, the evidence of record does not show that he has the loss, or permanent loss of use, of one or both feet or one or both hands. In this regard, the June 2010 VA examination of the ankle was entirely normal, with no functional impairment or impairment in activities of daily living found and no disability diagnosed. Similarly, the June 2010 VA examination of the hips was also entirely normal with no functional impairment or impairment in activities of daily living found and no disability diagnosed.  Additionally, while a June 2009 VA examination did reflect a diagnosis of mild degenerative joint disease of the hips and ankles, this has not been shown to result in any loss of use of either foot or ankylosis of the hips.
The medical evidence shows that the Veteran retains significant abilities to grasp and manipulate his hands and to balance and walk with appropriate use of his feet. Moreover, he has not actually alleged that he has loss the use of either the hands or feet. Additionally, there is no indication that he permanent impairment of vision in both eyes, resulting in either vision of 20/200 or less in the better eye with corrective glasses, or vision of 20/200 or better, with a field defect in which the peripheral field that has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye. Further, inasmuch as he may simply be seeking adaptive equipment only, there is no indication that he has ankylosis of one or both knees or hips. Accordingly, there is no basis in the record for an award of entitlement to the provision of automobile or adaptive equipment.   38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(b)(l)(iv)(2011).
62

ORDER
New and material evidence having been received, the claim of service connection for gastrointestinal disability is reopened, and to that extent only is the appeal granted.
New and material evidence having been received, the claim of service connection for bilateral shoulder disability is reopened, and to that extent only is the appeal granted.
New and material evidence having been received, the claim of service connection for low back disability is reopened, and to that extent only is the appeal granted.
The appeal of the claim for service connection for prostate disability is dismissed.
The appeal of the claim for a rating in excess of 20 percent for diabetes is dismissed.
The appeal of the claim for a rating in excess of 10 percent for tinnitus is dismissed.
A rating in excess of 30 percent for the arthritic manifestations of left knee disability is denied.
A rating of 20 percent for the component of left knee disability manifested by instability is granted.
The disability rating for degenerative joint disease of the left knee having been improperly reduced, restoration of the 30 percent rating effective May 1, 2008, is granted.
A rating in excess of 10 percent for right CTS is denied.
A rating in excess of 10 percent for left CTS is denied.
63


For calendar year 2006, a 20 percent but no higher rating for gout is granted, subject to the regulations governing the payment of monetary awards.
Prior to and since 2006, a compensable rating for gout is denied.
A compensable rating for right hand osteoma is denied.
Eligibility for automobile and adaptive equipment and/or adaptive equipment only is denied.
REMAND
The evidence of record includes documentation of bilateral shoulder and gastrointestinal symptomatology in service. It also contains lay statements indicating that the Veteran experienced some low back problems in service. Additionally, the evidence either indicates or suggests that the Veteran has current gastrointestinal, bilateral shoulder, and low back disability. Further, the Veteran has testified that he has experienced continuity of gastrointestinal, bilateral shoulder, and low back symptomatology since service. Accordingly, the Board finds that VA examinations to determine the likely etiology of any current gastrointestinal, bilateral shoulder and low back disability are necessary prior to final adjudication of these claims.
The Board also notes that the Veteran's claim for service connection for cervical spine disability as secondary to low back disability must be remanded as it is inextricably intertwined with the claim for service connection for low back disability. On remand, if the VA examiner determines that any low back disability is related to service, he or she should also provide an opinion as to whether any cervical spine disability is caused and/or aggravated by the service-related low back disability.
Regarding the claims of service connection for right knee disability, bilateral ankle disability, and bilateral hip disability, the June 2009 VA examination report shows
64


that the Veteran was diagnosed with degenerative joint disease of the right knee, right ankle, left ankle, right hip, and left ankle. The examiner then concluded that it was unlikely that the arthritis in these five joints was "secondary" to the Veteran's service-connected degenerative joint disease of the left knee, indicating that the Veteran was shown to have symmetrical degenerative changes in all of these claimed joints.  The Board finds that this report is incomplete as the question of aggravation was not expressly discussed. Thus, on remand, an orthopedic examination by an appropriate physician should be conducted to determine the likely etiology of any current right knee, bilateral ankle, and bilateral hip disabilities. In formulating his opinions, the physician should specifically take into account the Veteran's assertion that his left knee disability has resulted in an uneven gait, as evidenced by his uneven shoe wear.
The Veteran most recently received a VA audiology evaluation to assess the current severity of his bilateral hearing loss in June 2009. During the May 2011 Board hearing, the Veteran essentially alleged that his hearing had worsened in severity. Accordingly, given this allegation, and given that it has been approximately 2 lA years since the previous VA examination, the Board finds that on remand, the Veteran should be scheduled for a VA audiological evaluation to assess the current severity of his bilateral hearing loss.
The Veteran was most recently examined by VA for his hypertension during a separate June 2009 VA examination. Blood pressure was measured as 144/78 and the examiner concluded that the hypertension was still not well-controlled. A January 2010 VA progress note then shows a blood pressure finding of 130/70. However, during the May 2011 Board hearing, the Veteran reported that his hypertension had recently worsened in severity and was currently uncontrolled. He noted that the previous Friday before the hearing, his blood pressure reading was 160/100. Consequently, as the June 2009 VA examination was more than two and XA years ago and as the Veteran has affirmatively alleged that his hypertension has worsened in severity since the examination, on remand the Veteran should be afforded a VA examination to assess the current severity of his hypertension.
65


Prior to affording the Veteran the above examinations, the RO/AMC should obtain all VA records of treatment for gastrointestinal disability, shoulder disability, back disability, cervical spine disability, right knee disability, ankle disability, hip disability, hearing loss disability, and hypertension from June 2009 to the present. The RO/AMC should ask the Veteran to identify all sources of recent treatment or evaluation he has received for these disabilities and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified (and not already of record). In particular, the RO/AMC should make all appropriate efforts to obtain records from a Dr. Piyonka concerning treatment and evaluation for current irritable bowel syndrome.
Finally, the RO granted service connection for carpal tunnel syndrome (CTS) of both hands in a January 1997 rating decision. In a subsequent statement received in April 1997, the Veteran expressed disagreement with the effective date assigned, which constitutes a valid notice of disagreement. Consequently, as it appears that no subsequent statement of the case was ever issued with regard to this issue, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action. See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26. In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal. The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.
Accordingly, the case is REMANDED for the following action:
1. The RO/AMC should obtain all VA records of treatment for gastrointestinal disability, shoulder disability, back disability, cervical spine disability, right knee disability, ankle disability, hip disability, hearing loss disability, and hypertension from June 2009 to the present. The RO/AMC should also ask the Veteran to identify all sources of recent treatment or evaluation he has received for these disabilities and should secure
66


copies of complete records of the treatment or evaluation from all sources appropriately identified (and not already of record). In particular, after obtaining any necessary authorization, the RO/AMC should make all appropriate efforts to obtain records from a Dr. Piyonka concerning treatment and evaluation for current irritable bowel syndrome.
2. The RO/AMC should arrange for a VA examination by an appropriate physician to determine the likely etiology of any current gastrointestinal disability. The claims file must be reviewed by the examiner in conjunction with the examination (as a starting point for review, the examiner may want to refer to the summary of the evidence pertaining to gastrointestinal disability contained on pages 13 to 16 of the most recent Board decision). Any indicated tests should be performed. The examiner should determine whether the Veteran has any current gastrointestinal disability and should specify all appropriate diagnoses. The examiner should then provide an opinion on whether any such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's active service. The examiner should explain the rationale for the opinion given.
3. The RO/AMC should arrange for a VA orthopedic examination by an appropriate physician to determine the likely etiology of any current low back, bilateral shoulder, cervical spine, right knee, bilateral hip, and bilateral ankle disabilities.
The claims folder must be reviewed by the examiner. Any indicated tests should be performed and all diagnoses related to the claimed conditions should be specified. The
67


examiner should then provide medical opinions in answer to the following questions:
A) Is it at least as likely as not (i.e. a 50% chance or greater) that any current right shoulder disability, left shoulder disability, low back disability, neck disability, right knee disability, bilateral hip disability, and/or bilateral ankle disability is related to the Veteran's military service?
B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current right shoulder disability, left shoulder disability, low back disability, neck disability, right knee disability, bilateral hip disability, and/or bilateral ankle disability is proximately due to his service-connected left knee disability, to include any gait alterations caused by his left knee symptoms?
C) Is it at least as likely as not (i.e. a 50% chance or greater) that any current right shoulder disability, left shoulder disability, low back disability, neck disability, right knee disability, bilateral hip disability, and/or bilateral ankle disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected left knee disability, to include any gait alterations caused by his left knee symptoms? If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.
68


Note: If the examiner determines that the Veteran's low back disability is at least as likely as not related to service, or is at least as likely as not caused and/or aggravated by the service-connected left knee disability, he or she should provide an additional opinion indicating whether any current cervical spine disability is at least as likely as not (i.e. a 50% chance or greater) caused and/or aggravated by the low back disability.
In considering whether any of the above disabilities have been caused or aggravated by the service connected left knee disability, the examiner should specifically consider the Veteran's assertion that he has an uneven gait due to his left knee disability, as evidenced by his uneven shoe wear.
4. The RO/AMC should arrange for a VA audiological evaluation to assess the current severity of the Veteran's bilateral hearing loss. The claims file should be made available for review in conjunction with the examination. All necessary objective testing should be performed.
5. The RO/AMC should arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's hypertension. The claims file should be made available for review in conjunction with the examination. Any indicated tests should be performed.
6. The RO/AMC should issue a statement of the case to the Veteran addressing the matter of entitlement to an effective date prior to September 7, 1989, for the grant of service connection for carpal tunnel syndrome (CTS), and including citation to all relevant law and regulation pertinent to this claim. The Veteran must be advised of
69

the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b). Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.
7. The RO/AMC should then readjudicate the claims. If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant until he is notified.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

£,%
             ERIC S. LEBOFF Veterans Law Judge, Board of Veterans' Appeals
70

